UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2013(Unaudited) DWS RREEF Real Estate Securities Income Fund Shares Value ($) Common Stocks 92.4% Real Estate Investment Trust (“REITs”) 92.4% Apartments 17.6% American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Canadian Apartment Properties REIT Colonial Properties Trust Dundee Real Estate Investment Trust "A" Education Realty Trust, Inc. Equity Residential Home Properties, Inc. Diversified 13.0% Cole Real Estate Investment, Inc. Digital Realty Trust, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. H&R Real Estate Investment Trust(Units) Liberty Property Trust Retail Properties of America, Inc. "A" Washington Real Estate Investment Trust Health Care 12.6% Chartwell Retirement Residences HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Senior Housing Properties Trust Ventas, Inc. Hotels 6.1% Chesapeake Lodging Trust DiamondRock Hospitality Co. LaSalle Hotel Properties Industrial 3.7% DCT Industrial Trust, Inc. Prologis, Inc. Office 7.9% Boston Properties, Inc. Douglas Emmett, Inc. Piedmont Office Realty Trust, Inc. "A" Vornado Realty Trust Regional Malls 13.6% CBL & Associates Properties, Inc. Simon Property Group, Inc. Taubman Centers, Inc. The Macerich Co. Shopping Centers 8.0% Federal Realty Investment Trust Inland Real Estate Corp. Regency Centers Corp. RioCan Real Estate Investment Trust Weingarten Realty Investors Specialty Services 4.2% National Retail Properties, Inc. Select Income REIT Spirit Realty Capital, Inc. Storage 5.7% Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $9,438,139) Preferred Stocks 4.1% Real Estate Investment Trust (“REITs”) 4.1% Diversified 1.8% DuPont Fabros Technology, Inc. "A" Retail Properties of America, Inc. Hotels 0.4% Pebblebrook Hotel Trust "B" Industrial 0.3% STAG Industrial, Inc. "A" Shopping Centers 0.8% Glimcher Realty Trust "H" Storage 0.8% CubeSmart "A" Total Preferred Stocks (Cost $412,128) Cash Equivalents 2.5% Central Cash Management Fund, 0.05% (a) (Cost $245,126) % of Net Assets Value ($) Total Investment Portfolio (Cost $10,095,393) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $10,095,393.At September 30, 2013, net unrealized depreciation for all securities based on tax cost was $218,511.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,204 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $222,715. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. Options on Equity Securities Contract Amount Expiration Date Strike Price ($) Premiums Received ($) Value ($) (b) Call Options AvalonBay Communities, Inc. 2 11/16/2013 ) Boston Properties, Inc. 5 11/16/2013 ) BRE Properties, Inc. 4 11/16/2013 ) Chesapeake Lodging Trust 22 11/16/2013 ) Equity Residential 10 11/16/2013 ) Extra Space Storage, Inc. 20 12/21/2013 ) Federal Realty Investment Trust 1 11/16/2013 52 ) Federal Realty Investment Trust 2 11/16/2013 ) HCP, Inc. 5 11/16/2013 ) Health Care REIT, Inc. 5 12/21/2013 ) LaSalle Hotel Properties 6 12/21/2013 ) LaSalle Hotel Properties 16 11/16/2013 ) National Retail Properties, Inc. 10 12/21/2013 ) Prologis, Inc. 5 11/16/2013 ) Prologis, Inc. 14 11/16/2013 ) Public Storage 4 12/21/2013 ) Senior Housing Properties Trust 16 12/21/2013 ) Simon Property Group, Inc. 5 11/16/2013 ) Simon Property Group, Inc. 5 10/19/2013 ) Taubman Centers, Inc. 3 12/21/2013 ) The Macerich Co. 5 11/16/2013 ) Vornado Realty Trust 7 11/16/2013 ) Total ) (b) Unrealized appreciation on written options on equity securities at September 30, 2013 was $802. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(c) $ $
